 6:20-cv-02276-HMH        Date Filed 08/11/21     Entry Number 67      Page 1 of 1




                  IN THE DISTRICT COURT OF THE UNITED STATES

                      FOR THE DISTRICT OF SOUTH CAROLINA

                                 GREENVILLE DIVISION


Roderick Drennon,                     )
                                      )         Civil Action No. 6:20-cv-02276-HMH-JDA
                          Plaintif f, )
                                      )               ORDER OF DISMISSAL
           vs.                        )
                                      )
Kemet Electronics Corporation,        )
S B Phillips Company Inc,             )
                                      )
                          Defendants, )
                                      )


              The Court having been advised by counsel for the parties that the above

action has been settled, IT IS ORDERED that this action is here by dismissed without costs

and without prejudice. If settlement is not consummated within sixty (60) days, either party

may petition the Court to reopen this action and restore it to the calendar. Rule 60(b)(6),

Fed.R.Civ.P. In the alternative, to the extent permitted by law, either party may within sixty

(60) days petition the Court to enforce the settlement. Fairfax Countywide Citizens v.

Fairfax County, 571 F.2d 1299 (4th Cir. 1978).

              IT IS SO ORDERED.




                                           s/Henry M. Herlong, Jr.
                                   SENIOR UNITED STATES DISTRICT JUDGE


August 11, 2021
Greenville, South Carolina
